DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election with traverse of SEQ ID NO:2 in the Response filed on January 6, 2021 is acknowledged.   The traversal is on the ground that SEQ ID NOs: 1-3 all have in common the entire sequence of SEQ ID NO:3 and a search of SEQ ID NO:3 would be expected to encounter disclosures encompassing all SEQ ID NOs:1-3.  

	This is not found persuasive for following reasons:

	While SEQ ID NO:3 is part of SEQ ID NO:1, any prior art applicable to SEQ ID NO:3 may not be applicable to SEQ ID NO:1 which has additional sequences.  Upon further consideration, SEQ ID NO:3 is rejoined.  

	Claims 3-8, 10, 12-22, 26-28, 30-35, 41, 43, 45-101, 103, 104, 106-112, and 116-125 have been canceled.

	Claims 1, 2, 9, 11, 13-15, 29, 36-40, 42, 44, 102, 105, and 113-115 are pending and currently under consideration as they read on the elected species of SEQ ID NOs: 2 and 3.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	The claims are drawn to a method of treating generalized myasthenia gravis (MG) in a subject by administering an effective amount of an isolated FcRn antagonist.  Dependent claim 2 further limits the FcRn antagonist to comprising a variant Fc region or FcRn-binding fragment. Dependent claims, e.g. claims 23-25 and 29, recite dosage regimens of the FcRn antagonist in the method of treating MD. Myasthenia gravis (MG) affecting multiple muscle groups throughout the body is called generalized myasthenia gravis.

The specification as-filed discloses in page 16:
    PNG
    media_image1.png
    203
    642
    media_image1.png
    Greyscale


The specification further discloses working examples of the use of Fc variant of human IgG1 consisting of SEQ ID NO:2 that consists of five amino acid substitutions (ARGX-113) in phases II and III study treating human patients with generalized MG (e.g. see Examples 2-3 in pages 80-91 of the specification as-filed).  

There is insufficient written description in the specification as-filed of the FcRN antagonist for the method of treating generalized myasthenia gravis as recited in the instant claims.
rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The claims recite a genus FcRn antagonist that reads on any agent comprising an Fc region including an Fc variant with unidentified mutations as part of the invention without providing a physical structure or testable functional activity for the FcRn antagonist.

The genus of the FcRn antagonist are therefore extremely large.  Applicant has disclosed some anti-FcRn antibodies and Fc variants consisting of specific amino acid sequences, e.g. SEQ ID NO:2, and discloses working examples of using SEQ ID NO:2 in treating MG. Thus Applicant has disclosed only a limited species of the FcRn antagonist in the method of treating MG including the recited dosage regimen, namely using an Fc variant consisting of SEQ ID NO:2.   The claimed FcRn antagonist lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant FcRn antagonist.    

It does not appear based upon the limited disclosure of Fc variants, e.g. Fc variant consisting of SEQ ID NO:2 alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of “FcRn antagonist” 
 

In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
	It should be noted that recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) discussed above as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017),  the court indicates that that it is improper 

“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the “FcRn antagonist”, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 9, 11, 36, 37, and 105 are rejected under 35 U.S.C. 102(b) as being anticipated by Ulrichts et al. (Ulrichts 1, US 2015/0218239) as evidenced by the disclosure that 90% of the subject having myasthenia gravis (MG) are generalized MG and most MG is  by antibody to neuromuscular junction proteins such as nicotinic acetylcholine receptor (AChR) (see lines 26-33 in page 1 of the specification as-filed).

	Ulrichts 1 teaches an FcRn antagonist composition comprising an variant Fc region comprises amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 respectively, and the FcRn antagonist is a more efficacious FcRn antagonist in vivo than a full-length antibody comprising that variant Fc region. The FcRn antagonist compositions are particularly useful for reducing the serum levels of Fc-containing agents such as pathogenic autoantibodies (e.g. see [0006]). Ulrichts 1 teaches Fc variants consisting of SEQ ID NOs: 1, 2, or 3 that are identical to the instantly recited SEQ ID NOs: 1, 2, or 3 (e.g. see Table 1 in page 5).  Ulrichts 1 claims methods of treating antibody-mediated autoimmune diseases including myasthenia gravis (e.g. see claim 32). Ulrichts 1 teaches that the FcRn antagonist can be administered intravenously (e.g. see [0096]). 

As evidenced by the disclosure, 90% of the subject having myasthenia gravis (MG) are generalized MG and MG are mostly characterized by antibody to AChR (see lines 16-33 in page 1 of the specification as-filed). Given that the prior art teaches the same method steps of administering the same compound in treating MG, and since 90% of the subject having MG are suffering from generalized MG affecting multiple muscle groups, it is reasonable to conclude that the prior art method of treating MG would be including generalized MG patients positive for autoantibodies to AChR. 

Therefore, the reference teachings anticipate the instant claims without evidenced to the contrary.

8.	Claims 1, 2, 9, 11, 23-25, 29, 36-40, 42, and 105 are rejected under 35 U.S.C. 102(b) as being anticipated by Ulrichts et al. (Ulrichts 2, US 2016/0264669) as evidenced by the disclosure that 90% of the subject having myasthenia gravis (MG) are generalized MG and most MG is characterized by antibody to neuromuscular junction proteins such as nicotinic acetylcholine receptor (AChR) (see lines 26-33 in page 1 of the specification as-filed).

Ulrichts 2 teaches an FcRn antagonist such as an Fc variant that specifically binds FcRn with increased affinity and reduced pH dependence relative to the native Fc region (e.g. see [0097]).  Ulrichts 2 teaches FcRn antagonist consists of amino acid sequences of SEQ ID NOs: 1, 2, or 3 that are identical to the instantly recited SEQ ID NOs: 1, 2, and 3 (e.g. see Table 1 in page 7).  The proteins SEQ ID NOs: 1-3 are Fc fragments from human IgG1 and each contains five amino acid substitutions 252Y, 254T, 256E, 433K, 434F, and 436Y compared to the parent Fc from human IgG1, wherein the proteins exhibits increased binding to FcRn and can block FcRn in vivo resulting in increased rate of degradation of Fc-containing autoantibodies (e.g. see [0092] and [0103]).  

Ulrichts 2 states “[i]t is believed that pathogenic IgG antibodies observed in autoimmune diseases are either the pathogenic triggers for these diseases or contribute to disease progression and mediate disease through the inappropriate activation of cellular Fc receptors, Aggregated autoantibodies and/or autoantibodies complexed with self antigens (immune complexes) bind to activating Fc receptors, causing numerous autoimmune diseases (which occur in part because of immunologically mediated inflammation against self tissues) (see e.g., Clarkson et al., NEJM 314(9), 1236-1239 (2013)); US 2004/0010124A1; US 2004/0047862A1; and US 2004/0265321A1, which are each incorporated by reference herein in their entirety). Accordingly, to treat antibody-mediated disorders (e.g. autoimmune diseases), it would be advantageous to both remove the deleterious autoantibodies and to block the interaction of the immune complexes of these antibodies with activating Fc receptors (e.g., Fc.gamma. receptors, such as CD16a)” (e.g. see [0103]). 

Ulrichts 2 teaches that the Fc antagonist can be administered to treat myasthenia gravis (e.g. see [0021], [0081], and [0082]). Ulrichts et al. teach administration of the FcRn antagonist at a frequency of once every 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 days (e.g. see [0077], and at a dosage of about 10 mg/kg (e.g. see [0012]), administered intravenously (e.g. see [0111]) or subcutaneously (e.g. see [0078]). Ulrichts et al. teach that the FcRn-antagonist can be administered intravenously and one or more of the second doses are administered subcutaneously (e.g. see 0015]).  

As evidenced by the disclosure, 90% of the subject having myasthenia gravis (MG) are generalized MG and MG are mostly characterized by antibody to AChR (see lines 16-33 in page 1 of the specification as-filed). Given that the prior art teaches the same method steps of administering the same compound in treating MG, and since 90% of the subject having MG are suffering from generalized MG affecting multiple muscle groups, it is reasonable to conclude that the prior art method of treating MG would be including generalized MG patients positive for autoantibodies to AChR. 

Therefore, the reference teachings anticipate the instant claims without evidenced to the contrary.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 2, 9, 11, 13-15, 29, 36-40, 42, 44, 102, 105, and 113-115 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts et al. (Ulrichts 1, US 2015/0218239) and Ulrichts et al. (Ulrichts 2, US 2016/0264669) as evidenced by the disclosure that 90% of the subject having myasthenia gravis (MG) are generalized MG (see lines 24-33 in page 1 of the specification as-filed) in view of Jaretzki III et al. (Ann Thorac Srg 2000, 70:327-34
) and Gilhus et al. (SAGE-Hindawi Access to Research, Autoimmune Diseases 2011, pages 1-6, reference on IDS).


Ulrichts 1 states that “[t]he FcRn antagonists disclosed herein are particularly advantageous over previously described FcRn antagonist compositions and known treatments for antibody-mediated disorders. For example, the FcRn antagonists disclosed herein are smaller and more potent than intravenous gamma globulin (IVIG), the current treatment for many antibody-mediated disorders. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG. Moreover, IVIG is isolated and purified from human donors and, as a consequence, suffers from considerable batch-batch variation. The FcRn antagonists compositions disclosed herein can be recombinantly produced or chemically synthesized and, therefore, are far more homogeneous.” (see [0007]).

Ulrichts 2 teach that the FcRn antagonist of SEQ ID NOs: 2 and 3 can be used to replace IVIG (e.g. see [0020]). Ulrichts et al. claim a method of reducing the serum level of Fc-containing agent (e.g. autoantibodies) in autoimmune disease such as autoimmune channelopathy (MG is a type of autoimmune channelopathy) by administering at a frequency of once every 48 hours for four weeks.

The reference teachings differ from the instant invention by not disclosing the method of treating generalized MG that is not responsive to a standard MG therapy including IVIG therapy, or MG subject specified in, e.g. claims 113-115 as being positive for autoantibodies binding to nicotinic acetylcholine receptor (Anti-AChR antibody), MG subject being diagnosed with generalized MG having class II-IVa disease according to the MG foundation of America (MGFA) classification system, MG subject and a MG-ADL score of at least 5 with more than 50% of the score attributable to non-ocular items or the “a phased dosing schedule with an induction phase comprising 1-5 doses of the isolated FcRn antagonist within 1 month followed by maintainance phase comprising a dose of FcRn antagonist every week thereafter as recited in claim 44.





	
    PNG
    media_image2.png
    820
    486
    media_image2.png
    Greyscale



	Gilhus et al. teach:

  Rituximab (anti-CD20 antibody) that targets B lymphocytes for B cell depletion are a very promising treatment alternative because B cell depletion can reduce autoantibodies; 

Rituximab therapy for MG patients with AChR and MusK antibodies produces markedly positive effects; and

Rituximab should be reserved for patients with severe MG where treatment with prednisolone and at least two other standard immunosuppressive drugs has failed (e.g. see right col. in page 3).  

	Therefore, the determination of the optimal intervals of treatment and the dosage regimens of a known Fc variant that is known for treating MG were well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner. Given that agents such as Rituximab capable of reducing the level of autoantibodies are used to treat severe MG where treatments of other standard immunosuppressive drugs has failed, and since the prior art’s FcRn antagonist is more effective than IVIG, an ordinary skill in the art (e.g. a doctor treating MG patient) would be able to select MG patients having moderate to severe muscle weakness which would fall within the range of Class II-IVa to administered the FcRn antagonists disclosed in Ulrichts et al.

In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


12.	Claims 1, 2, 9, 11, 13-15, 29, 36-40, 42, 44, 102, 105, and 113-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 28, 41, 54, 55, 71-74, 76-78, and 90-95 of  USSN 15/064,195 (the ‘195 application) and claims 45, 47, 50, 52-55, 56-58 of copending USSN 15/821,104 (the ‘104 application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the ‘195 application and the ‘104 application are drawn to the same or nearly the same of method of treating myasthenia gravis by administering the identical FcRn antagonist consisting of the amino acids of SEQ ID NOs: 2 and 3. Further, the duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A. As such, the copending claims would render obvious of the instant invention. As such, the copending claims (drawn to a species of a method of treating myasthenia gravis by administering 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claims 1, 2, 9, 11, 13-15, 29, 36-40, 42, 44, 102, 105, and 113-115 are p rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,316,073 in view of Ulrichts et al. (Ulrichts 1, US 2015/0218239) and Ulrichts et al. (Ulrichts 2, US 2016/0264669) as evidenced by the disclosure that 90% of the subject having myasthenia gravis (MG) are generalized MG (see lines 24-33 in page 1 of the specification as-filed) in view of Jaretzki III et al. (Ann Thorac Srg 2000, 70:327-34) and Gilhus et al. (SAGE-Hindawi Access to Research, Autoimmune Diseases 2011, pages 1-6, reference on IDS).

The instant claims are drawn to a method of treating generalized myasthenia gravis (MG( in a subject by administering an effective amount of an isolated FcRn antagonist. Dependent claims, e.g. claims 11, 23-25, and 29, recite dosage regimens.  Claims 113-115 further limits the subject to be those confirmed diagnosis generalized MG, Calss II-IVa disease, and having an MG-ADL score of at least 5 with more than 50% of the score attribute to non-ocular items, and also limit the FcRn antagonist to be a variant Fc consisting of SEQ ID NO:2. 

The patented claims are drawn to a an isolated FcRn-antagonist consisting of a variant Fc region consisting the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3 (identical to the SEQ ID NO:2 and SEQ ID NO:3, respectively).

The patented claims differ from the instant invention by not claiming a method of treating generalized MG in a subject by administering the FcRn-antagonist.



Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating generalized MG by administering and the the identical FcRn antagonist consisting of the amino acids of SEQ ID NOs: 2 or 3 which are known to be used to treat MG as disclosed by Ulrichts 1 and 2. Further, the duration of treatment, the effective dosages and like factors are well within the knowledge and expertise of the medical practitioner.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was filed to determine all operable and optimal intervals of treatment because optimal intervals is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Further, if there are any differences between Applicant’s claimed method and that suggested by the teachings of the prior art, the differences would be appear minor in nature.  Although the prior art do not teach all the various permutations of interval ranges as recited in the instant claims, it would be conventional and within the skill to use the products in the Patent to practice the instant invention in view of the teachings of Ulrichts 1 and 2.

As to the dosage regimens and the route of administration, note that determination of the optimal intervals of treatment and the dosage regimens of a known drug are well within the purview of one of ordinary skill in the art at the time the invention was filed and lends no patentable import to the claimed invention. The duration of treatment, the effective dosages and like factors such as subject suited to be treated are well within the knowledge and expertise of the medical practitioner (also see various dosages, route of administration and administration intervals as well as selecting MG subjects). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP §§ 2144.05 part II A.

14.	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/            Primary Examiner, Art Unit 1644